Citation Nr: 1130807	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-29 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently rated 10 percent disabling.

2.  Evaluation of lumbosacral strain, current rated as noncompensable.

3.  Entitlement to service connection for dental pins in the upper and lower jaw (dental disability) for the purpose of compensation.

4.  Entitlement to service connection for a dental disability for purposes of VA outpatient dental treatment.  

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for residuals of shrapnel wound to the head, to include scarring and headaches.

7.  Entitlement to service connection for deviated septum.

8.  Entitlement to service connection for positive PPD tine test.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to October 1978.  The Veteran is in receipt of numerous awards and decorations, including the Combat Infantryman Badge (CIB) and the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The August 2007 rating decision awarded service connection for PTSD and lumbosacral strain, but denied service connection for headaches, residuals of shrapnel wound to the head, deviated septum, dental pins in the upper and lower jaw, and positive PPD tine test.  

In August 2010, the Veteran appeared and testified at a Travel Board Hearing.  The transcript is of record.  The Board notes that the Veteran appeared at his hearing and wished to represent himself.  A power of attorney is still in effect, however, for Disabled American Veterans.  

The issue of evaluation of PTSD and lumbosacral strain, as well as service connection for deviated septum, dental disability for treatment purposes, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2010, prior to the promulgation of a decision in the appeal, the Board received the Veteran withdrawal of the appeal of service connection for positive PPD tine test.

2.  Shrapnel wound residuals are due to in-service combat injuries.  

3.  The Veteran's dental disability was not a result of loss of substance of the body of the maxilla or the mandible, nor was there chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, or loss of the hard palate as a result of trauma or disease not including periodontal disease.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for entitlement to service connection for positive PPD tine test by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Shrapnel wounds to the head were incurred in service.  38 U.S.C.A § 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for residuals of dental trauma, for purposes of compensation, have not been met.  38 U.S.C.A. §§ 1131, 1712, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2010); VAOPGCPREC 5- 97; 62 Fed. Reg. 15,566 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2010).  During the Veteran's August 2010 hear, he withdrew his appeal of service connection for positive PPD tine test, and, thus, there remains no allegation of error of fact or law of this claim for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for positive PPD tine test, and it is dismissed.

VCAA

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision regarding the issue of entitlement to service connection for shrapnel wound residuals.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In regards to the Veteran's claim for dental benefits, the Board finds that this disposition is based on the law and not the facts.  Thus, there is no duty to assist as the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

The Veteran contends he has shrapnel wound residuals attributable to his period of active duty.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the case of any veteran who has engaged in combat with the enemy, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of such veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).


Shrapnel Wound Residuals

The Veteran contends he has shrapnel wound residuals of the head as a result of participation in combat during service.  As noted above, the Veteran was in receipt of a Purple Heart and CIB, and these are awards and decorations indicative of combat participation, and combat is conceded.  

The Veteran's service treatment records (STRs) are devoid of any treatment for shrapnel wounds to the head, and his separation medical examination made no mention of shrapnel wounds.  The Veteran denied seeking post-service treatment related to his shrapnel wound residuals, but reported residual scarring on his head and face since service.  

The Veteran testified that he experienced shrapnel wounds to the head, and submitted photographs reflecting scarring on the face.  He indicated that one of the wounds was stitched, but there was no record of it because he was out in the field.  He recalled that the shrapnel, once it hit him, "cold-cocked" him and knocked him down.  He stated that after being stitched up, he went right back on mission.  

During his July 2007 VA examination, the Veteran reported being hit in the head by shrapnel in 1971.  He also recalled hitting his head on a pole at the same time.  Upon physical examination, his scar was identified as being "extremely difficult to see."  The examiner confirmed head trauma to the Veteran's right forehead, but did not identify a scar or cranial nerve deficit.  

Given the evidence as outlined above, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) are for application in regards to the issue on appeal.  The Veteran's allegations of combat are corroborated by his CIB and Purple Heart, therefore, his allegations of shrapnel wound to the head in service are accepted as consistent with the nature and circumstances of service.  In sum, the Board accepts the events he described did indeed happen.  

In considering the lay and medical history as detailed above, the Board notes that the amount of time that elapsed between military service and first post-service evidence of complaint or treatment can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board also notes that the Veteran is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Shrapnel wound residuals, such as scarring, are capable of lay observation and thus the Veteran's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  In this regard, the Board notes that the Veteran has been consistent in his reports of shrapnel wounds to the head.  VA treatment records, photographs of the scars, statements and his testimony at the August 2010 hearing all describe and report the same injuries in service.  Furthermore, the undersigned had the opportunity to observe the Veteran during his testimony at the August 2010 hearing and has found him to be credible in his testimony.  Therefore, the Board finds that his allegations of continuity of symptomatology since service are also credible.

The Board acknowledges the VA opinion of July 2007 wherein the examiner opined that the Veteran had no scars due to service.  He noted, however, that the Veteran experienced trauma to the head in the area described, and the photographs provided by the Veteran clearly reflect scarring of the head/face.  Also, as noted above, the Board has found that the Veteran is credible in regard to the testimony concerning onset and continuity.

Finally, the Board notes that there have been no reports of any post-service injuries to the face or head that may have caused such scarring.  The evidence only shows the Veteran incurred shrapnel wounds to the face during service.

For the reasons noted above, the Board finds that it cannot disassociate the Veteran's current residuals of shrapnel wounds to the face/head from his combat injuries in service.  The Veteran was a combat veteran, the Board has accepted his report of injuries to the face in combat, and has found his statements of continuity of symptomatology to be credible.  The preponderance of the evidence is in the Veteran's favor and the claim is granted.

Dental 

The Veteran seeks service connection for the purpose of compensation for a dental disability, claimed as dental pins in the upper and lower jaw.  

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The record does not demonstrate that the Veteran has any of these dental disabilities. 

In this case, the record reflects that the Veteran's wisdom teeth were removed during service, and he underwent numerous fillings for caries in the teeth.  Later, he was noted to have pins placed in teeth #14 and 15.  He has reported dental trauma as including a kick in the jaw during service.  

In July 2007, the Veteran underwent a VA dental examination.  He reported that he had numerous cavities upon returning from Vietnam-resulting in several fillings and root canals with pin placement.  He advised that he experienced sporadic pain of the teeth on the upper left side, and hears popping on the left side temporomandibular joint (TMJ).  He denied clenching or grinding of the teeth.  

Physical examination revealed popping heard in the right TMJ, but no pain upon palpation of the muscle of mastication or the TMJs.  There was generalized mild wear facets noted on the posterior teeth with moderate anterior attrition noted, and severe recession found in the upper left region around teeth #14 and 15.  Diagnostic and clinical testing revealed right and left TMJ bony anatomy within normal limits, and incipient bone loss was noted in the molar regions of the maxilla.  The examiner diagnosed the Veteran as having normal range of motion in the jaw, internal derangement of the right TMJ, severe gingival recession of the upper left quadrant around teeth #14 and 15, incipient periodontal disease, and numerous crowns.  

Ultimately, the VA examiner did not find any teeth lost due to bone loss of the body of the maxilla or mandible due to trauma or disease not to include periodontal disease, nor did she find chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, or loss of the hard palate.  She noted that this was a result of incipient periodontal disease, and the Veteran had a full range of motion in the jaw.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for the purpose of compensation for his dental disability.  The record does not demonstrate that the Veteran has any of the dental disabilities set forth in 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Absent a finding of one of these enumerated disabilities, service connection must be denied as a matter of law.  

As discussed below, the Veteran may be entitled to service connection for VA treatment purposes only for his claimed dental disability, and this is addressed in the remand portion of this decision.  



ORDER

The appeal of entitlement to service connection for positive PPD tine test is dismissed.

Service connection for shrapnel wound residuals of the head and face is granted.  

Service connection for a dental disability for the purpose of compensation is denied. 



REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claims for PTSD and lumbosacral strain, as well as his service connection claims for deviated septum, dental disability for treatment purposes, and headaches.  

Increased Ratings

In regards to the Veteran's PTSD and lumbosacral strain, the Veteran reported during his August 2010 Travel Board hearing that these disorders have worsened since he was last examined in July 2007.  In terms of his lumbosacral strain, he reported feeling what appeared to be neurological manifestations in his lower extremities in addition to back pain.  Accordingly, another examination should be conducted to determine the current level of severity of these disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).



Service Connection

Deviated Septum

The Veteran's service treatment records (STRs) reflect treatment for complaints of difficulty breathing through the left nostril.  It was noted that the Veteran had a deviated septum.  In 1978, the Veteran underwent a septoplasty.  There is no enlistment physical examination of record, but in a May 1971 report of medical examination, there is no indication that the Veteran had a deviated septum.  In his July 1979 separation medical examination report, however, it was noted that the Veteran underwent a minor "cosmetic surgery" on his nose.  There was no indication of any residual disability or aggravation of the deviated septum.  Following service in 1998, the Veteran underwent another septoplasty for his deviated septum.  

In July 2007, the Veteran underwent a VA examination to include examination of the claimed deviated septum.  His diagnosis was confirmed, but the examiner provided no opinion as to whether the Veteran's deviated septum clearly and unmistakably preexisted service or was caused or worsened by service.  As such, the Board finds the July 2007 examination of the claimed deviated septum to be inadequate.  Thus, the Veteran should be afforded another VA examination in conjunction with his service connection claim for a deviated septum.  

Dental 

The Veteran is claiming entitlement to service connection for a dental disorder, and as noted above, his claim is denied for the purpose of compensation.  In this regard, however, the Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

The Board notes that, in a precedent opinion, VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

To establish entitlement to service connection for teeth, the veteran must have sustained a combat wound or other in-service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  Further, for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997). 

In regards to the Veteran's dental disability, the record reflects multiple treatment for dental problems-including caries and the implantation of pins in the jaw.  In 1999 and during his July 2007 VA examination, the Veteran reported being kicked in the jaw during self-defense training while stationed in Germany.  The STRs do not show treatment for the alleged kick in the jaw, but the Veteran is certainly competent to report to that trauma which he experienced.  

As repeated from above, the record reflects that the Veteran's wisdom teeth were removed during service, and he underwent numerous fillings for caries in the teeth.  Later, he was noted to have pins placed in teeth #14 and 15.  He has reported dental trauma as noted above.  

In July 2007, the Veteran underwent a VA dental examination.  He reported that he had numerous cavities upon returning from Vietnam-resulting in several fillings and root canals with pin placement.  He advised that he experienced sporadic pain of the teeth on the upper left side, and hears popping on the left side temporomandibular joint (TMJ).  He denied clenching or grinding of the teeth.  

Physical examination revealed popping heard in the right TMJ, but no pain upon palpation of the muscle of mastication or the TMJs.  There was generalized mild wear facets noted on the posterior teeth with moderate anterior attrition noted, and severe recession found in the upper left region around teeth #14 and 15.  Diagnostic and clinical testing revealed right and left TMJ bony anatomy within normal limits, and incipient bone loss was noted in the molar regions of the maxilla.  The examiner diagnosed the Veteran as having normal range of motion, internal derangement of the right TMJ, severe gingival recession of the upper left quadrant around teeth #14 and 15, incipient periodontal disease, and numerous crowns.  

Again, the VA examiner did not find any teeth lost due to bone loss of the body of the maxilla or mandible due to trauma or disease other than periodontal disease.  She noted that the Veteran experienced incipient periodontal disease.  She did not, however, comment as to whether the Veteran's in-service dental treatment was due to the alleged trauma experienced in service.  Moreover, it is unclear as to why the Veteran had pins placed in teeth #14 and 15 and whether this had any relationship to the alleged in-service kick to the jaw.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board finds this examination to be inadequate, and a remand is necessary for another VA examination to be scheduled and an opinion obtained as to whether the Veteran's alleged in-service dental treatment was due to the alleged in-service kick to the jaw.  

Headaches

In the instant decision, the Veteran was awarded service connection for residuals of shrapnel wounds to the head and face.  The Veteran has alleged that his headaches may be attributable to his shrapnel wounds in service.  He has also reported that at the time he incurred the shrapnel wounds he was thrown/knocked down, and hit his head on a pole.  STRs also reflect that the Veteran was put on a profile due to headaches caused by his "steel pot" head gear.  Also of record is evidence of post-service motor vehicle accident that caused neck injuries and additional headaches.  

In July 2007, the Veteran was afforded a VA examination, and was diagnosed as having headaches secondary to head trauma.  The examiner did not specify to which "head trauma" he was referring.  The examiner opined that this was likely due to the Veteran's cervical spine disease as the headaches begin at the base of the Veteran's neck.  The examiner did not, however, provide an opinion as to whether his currently diagnosed headaches were caused or worsened by the Veteran's in-service head trauma, and now service-connected shrapnel wounds.  As such, the medical evidence of record is inadequate to decide the Veteran's claim on this issue.  Thus, a remand is necessary for a VA examination to be scheduled and an opinion obtained as to the cause or etiology of the claimed headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for VA examination(s) to determine the current nature and severity of his PTSD and lumbosacral strain.  The examiner's report should set forth all complaints, findings, and diagnoses for each disability.  The examiner should also specifically comment on the Veteran's neurological complaints vis-à-vis the back disability.  The claim file should be made available to the examiner for review.  A complete rationale for any opinion rendered must be provided.

2.  The AOJ should schedule the appellant for a VA dental examination to determine the nature and etiology of his claimed dental disability.  The examiner is asked to provide an opinion as to whether his current dental disability was caused by an event or injury in service.  The examiner should specifically discuss the nature of the pins placed in teeth #14 and 15 and whether this was due to any sort of trauma in service.  The claim file must be made available to the examiner.  A discussion of the complete rationale for any opinion rendered should be included in the examination report.

3.  The AOJ should schedule the appellant for a VA examination to determine the nature and etiology of his headaches.  The examiner is asked to provide an opinion as to whether the Veteran's headaches were caused by an event or injury in service, or aggravated, increased in severity, due to his service connected residuals of shrapnel wounds.  If such aggravation is found, the examiner should discuss the degree of aggravation caused by the Veteran's shrapnel wound residuals.  The claim file must be made available to the examiner.  A discussion of the complete rationale for any opinion rendered should be included in the examination report.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


